A party indicted for a capital offence is entitled, as a matter of right, to a list of the witnesses examined as to his case before the grand jury.Indictment for murder. Upon a motion on the part of the prisoner, that he should be furnished with a list of the witnesses examined as to his case before the grand jury, Austin, attorney-general, objected to the claim as a matter of right, and said that in Commonwealth v. Knapp, 9 Pick. 498, a list was ordered to be furnished, because it had been promised by the solicitor-general. But it was resolved by the Court, that, on the general principles of justice and sound policy, the prisoner was entitled to know what persons had been examined as witnesses. The motion was accordingly granted.